Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.1   Page 1 of 34




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LINDA SUE SEXTON and MICHAEL SEXTON,

      Plaintiffs,                            Case No. 19-12574
v.

LARRY LYNN DUNN, THOMAS                      Wayne County Circuit Court
CERNUTO, REDFORD CHARTER                     Case No. 19-010150-NO
TOWNSHIP, a municipal corporation,
jointly and severally,

      Defendants.


 HADDAD LAW FIRM, PLC                KELLER THOMA, P.C.
 Issa G. Haddad (P71699)             Thomas L. Fleury (P24064)
 Attorney for Plaintiffs             Kathryn E. Jones (P75431)
 30600 Telegraph Road, Suite 3150    Attorneys for Defendant Cernuto
 Bingham Farms, MI 48025             26555 Evergreen, Suite 1240
 (248) 633-8500                      Southfield, MI 48076
 issa@haddlaw.com                    (313) 965-0857/Fax: (313) 965-4480
                                     tlf@kellerthoma.com
 MARKO LAW, PLLC                     kej@kellerthoma.com
 Jonathan R. Marko (P74250)
 Attorney for Plaintiffs             CUMMINGS, McCLOREY,
 27735 Jefferson Avenue              DAVIS & ACHO
 St. Clair Shores, MI 48081          Suzanne P. Bartos (P36490)
 (616) 813-7627                      Attorney for Defendant
 jon@jmarkolaw.com                   Redford Charter Township
                                     17436 College Parkway
 LAKIN LAW PLLC                      Livonia, MI 48152
 Marc R. Lakin (P41147)              (734) 261-2400/Fax: (734) 261-4510
 Attorney for Defendant Dunn         sbartos@cmda-law.com
 283 E. Frank Street
 Birmingham, MI 48009-3636
 (248)723-1199/Fax: (248) 594-7546
 marclakin@mac.com
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19      PageID.2   Page 2 of 34




                  DEFENDANTS’ NOTICE OF REMOVAL

TO: Issa G. Haddad (P71699)                      Clerk of the Court
    Attorney for Plaintiffs                      Wayne County Circuit Court
    30600 Telegraph Road, Suite 3150             2 Woodward Avenue
    Bingham Farms, MI 48025                      Detroit, MI 48226

      Jonathan R. Marko (P74250)
      Attorney for Plaintiffs
      27735 Jefferson Avenue
      St. Clair Shores, MI 48081

      PLEASE TAKE NOTICE that Defendants, LARRY LYNN DUNN, by his

attorney LAKIN LAW PLLC, THOMAS CERNUTO, by his attorneys,

KELLER       THOMA,        P.C.,   and   REDFORD     CHARTER        TOWNSHIP

(collectively “Defendants”), by its attorneys, CUMMINGS, MCCLOREY,

DAVIS & ACHO, PLC, give notice that, pursuant to 28 U.S.C. §1441, the above-

captioned action is removed from the Wayne County Circuit Court for the County

of Wayne, State of Michigan, to the United States District Court for the Eastern

District of Michigan, Southern Division, on this 3rd of September 2019, for the

reasons set forth below:

            COMMENCEMENT OF ACTION IN STATE COURT

      1.    On or about July 29, 2019, Plaintiffs Linda Sue Sexton and Michael

Sexton (collectively “Plaintiffs”) commenced a civil action against Defendants in

the Wayne County Circuit Court, entitled Linda Sue Sexton, et al. v. Larry Lynn

Dunn, et al., being case number 19-010150-NO (“Wayne County action”).


                                         1
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19          PageID.3    Page 3 of 34




      2.     On or about August 11, 2019, Plaintiffs personally served Defendant

Larry Lynn Dunn with a Summons and copy of the Complaint.

      3.     On or about August 4, 2019, Plaintiffs personally served Defendant

Thomas Cernuto with a Summons and copy of the Complaint.

      4.     On or about August 5, 2019, Plaintiffs served Defendant Redford

Township with a Summons and copy of the Complaint.

      5.     The Summons and Complaint constitute all process, pleadings, and

orders served upon Defendants in this action. See Summons and Complaint, attached

hereto.

      6.     Defendants has not yet answered Plaintiffs’ Complaint and the time for

answering the Complaint has not expired.

      7.     Pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1146, all Defendants now

seek to remove this matter to Federal Court based upon federal question jurisdiction.

                   JURISDICTIONAL AND PROCEDURAL
                     REQUIREMENTS FOR REMOVAL

      8.     This Notice of Removal is being filed within thirty (30) days of the first

notice of the Summons and Complaint upon Defendants.

      9.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders served upon Defendants in the Wayne County action are attached hereto.




                                          2
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19          PageID.4    Page 4 of 34




      10.    This is a civil action in which the Court has original jurisdiction of all

civil action arising under the Constitution, laws, or treaties of the United States

pursuant to 28 U.S.C. §1331.

      11.    Plaintiffs’ Complaint includes the following counts: (I) Violation of the

Fourth Amendment to the Constitution of the United States, (II) Violation of the

Fourteenth Amendment to the Constitution of the United States, (II)[sic] Failure to

Protect, (IV) Bystander Liability/Joint Liability, (V) Civil Conspiracy, (VI)

Violation of the Elliott-Larsen Civil Rights Act, MCL §37.2101 et seq. (“ELCRA”)

– Public Accommodations, (VII) Violation of ELCRA – Hostile Work Environment,

(VIII) Violation of ELCRA – Disparate Treatment, (IX) Monell Claim redressible

under 42 U.S.C. §1983, and (X) loss of consortium. See Summons and Complaint,

attached hereto.

      12.    Pursuant to 28 U.S.C. §1331 this Court has original jurisdiction of this

action since Plaintiff’s Complaint involves claims arising under the laws of the

United States, i.e., the United States Constitution.

      13.    Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction

over Plaintiffs’ state law claims because they are so related to their claims arising

under federal law that they constitute the same case or controversy under Article III

of the United States Constitution.




                                           3
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19            PageID.5   Page 5 of 34




       14.     Pursuant to 28 U.S.C. §1441(a), the alleged events giving rise to

Plaintiffs’ claims occurred in Wayne County, Michigan, in the federal judicial

district for the Eastern District of Michigan, Southern Division.

       15.     Pursuant to 28 U.S.C. §1446(b), the time to remove this action has not

yet expired.

       16.     Pursuant to 28 U.S.C. §1446(b)(2)(A), all Defendants join in and

consent to the removal of this action.

       17.     Pursuant to 28 U.S.C. §1446(d), Defendants served this Notice on all

adverse parties and the Wayne County Circuit Court.

       WHEREFORE, Defendants hereby respectfully give notice that this action

is removed to this Court, for the reason and pursuant to the authority set forth above.

 KELLER THOMA, P.C.                            CUMMINGS, McCLOREY,
                                               DAVIS & ACHO

 By:   /s/ Kathryn E. Jones                    By:   /s/ Suzanne P. Bartos (w/consent)
       Kathryn E. Jones (P75431)                     Suzanne P. Bartos (P36490)
 Attorneys for Defendant Cernuto               Attorneys for Defendant
 26555 Evergreen, Suite 1240                   Redford Charter Township
 Southfield, MI 48076                          17436 College Parkway
 (313) 965-0857/Fax: (313) 965-4480            Livonia, MI 48152
 kej@kellerthoma.com                           (734) 261-2400/Fax: (734) 261-4510
                                               sbartos@cmda-law.com




                                           4
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19          PageID.6   Page 6 of 34




LAKIN LAW PLLC

By:   /s/ Marc R. Lakin (w/consent)
      Marc R. Lakin (P41147)
Attorney for Defendant Dunn
283 E. Frank Street
Birmingham, MI 48009-3636
(248)723-1199/Fax: (248) 594-7546
marclakin@mac.com

Dated: September 3, 2019



                         CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2019, I electronically filed the foregoing
paper, Defendants’ Notice of Removal, with the Clerk of the Court using the ECF
system, and served a copy by First Class U.S. Mail upon:
Issa G. Haddad                                Marc R. Lakin, Esq.
Haddad Law Firm, PLC                          Lakin Law PLLC
30600 Telegraph Road, Suite 3150              283 E. Frank Street
Bingham Farms, MI 48025                       Birmingham, MI 48009-3636

Jonathan R. Marko, Esq.                       Suzanne P. Bartos, Esq.
Marko Law, PLLC                               Cummings, McClorey, Davis & Acho
Attorney for Plaintiffs                       17436 College Parkway
27735 Jefferson Avenue                        Livonia, MI 48152
St. Clair Shores, MI 48081

and via the M-File ECF system on:
Clerk of the Court
Wayne County Circuit Court
2 Woodward Avenue
Detroit, MI 48226
                                               /s/ Kathryn E. Jones
                                               Kathryn E. Jones (P75431)


                                          5
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.7   Page 7 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.8   Page 8 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.9   Page 9 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.10   Page 10 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.11   Page 11 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.12   Page 12 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.13   Page 13 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.14   Page 14 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.15   Page 15 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.16   Page 16 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.17   Page 17 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.18   Page 18 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.19   Page 19 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.20   Page 20 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.21   Page 21 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.22   Page 22 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.23   Page 23 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.24   Page 24 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.25   Page 25 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.26   Page 26 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.27   Page 27 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.28   Page 28 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.29   Page 29 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.30   Page 30 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.31   Page 31 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.32   Page 32 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.33   Page 33 of 34
Case 2:19-cv-12574-MAG-APP ECF No. 1 filed 09/03/19   PageID.34   Page 34 of 34
